Title: From John Adams to Jedidiah Morse, 5 December 1815
From: Adams, John
To: Morse, Jedidiah



Revd Dr. Morse
Quincy December 5. 1815

If such was the Spirit of the English Church in America, and especially in Virginia before the Revolution: Can you wonder, that Men So enlightened as Richard Henry Lee and his Brothers, Patrick Henry Chancellor Wythe Chief Justice Pendleton, Mr Jefferson Mr Madison &c, though they had been all educated in that Church, became afterwards Disciples of Lock, Blackburne, Fourneux and William Penn, and united in destroying all Ecclesiastical Establishment in that State?
But to return to the narration of the Progress of Investigation into the nature and extent of the Jurisdiction of Great Britain and especially of the Authority of Parliament over these North American Colonies.
From 1761 to 1764 America was all alive with Jealousies and Apprehensions of the designs of the British Ministry and their own Governors and their Adherents.
In 1764 Mr George Grenville moved and carried in the House of Commons, a number of fifty five Resolutions, that it would be expedient to lay Taxes particularly Stamp Duties upon the Colonies.
Here, the Cloak was thrown off and the Masque trampled under foot. Nothing in Religion or Government ever touched to the quick, the People of all Classes in any Country, like Taxation. The Cry was, if Parliament can tax Us, We are undone forever in Soul, Body and Estate. They can give Us, what Religion and Government they please: and do what they will, with our Property, Persons and Consciences. Resistance to the last Extremity, at whatever risque, must be made. How often have I heard in conversation in private Companies, and how often was it said in the Streets “I will never live to See Such Acts of Parliament executed in this Country.” And how constantly was it ecchoed from Man to Man. “Nor I.” “Nor I.” “Nor I.” And no Man thought it expedient to say, I will.
I remember to have read, Somewhere, I believe in the Writings of Doctor Tillotson, that Providence had been pleased in the Person of Martin Luther, to raise up a bold and daring Genius, a proper Wedge for Splitting So hard and knotty a Block, as the Papal Usurpation upon Mankind Providence was now raising Up, in the Person of Mr Otis, a Genius equally bold and daring, equally well tempered and qualified as a Wedge to Split the knotty Lignum Vitæ Block of Parliamentary Usurpation over the Colonies.
Mr Otis whose Tongue and whose Pen had never been idle in the cause of his Country from 1761, now printed his “Rights of the Colonies asserted and proved” a Work that was So popular, that it was read in the House of Representatives and went out to the Public under a kind of Sanction from that Body, who by their Resolutions Solemnly denied the Right of Parliament to tax the Colonies. The next year on the 29th. of May 1765 The Same Resolution was adopted in Virginia, and not long afterwards by all the other Colonies. Between the Denyal of Massachusetts and that of Virginia vizt. on the 22d of March 1765 the Stamp Act was passed.
Here then was a declaration of War on both Sides. Here were already two Nations directly and explicitly at issue concerning their fundamental Laws. For if the Sovereignty of the Empire was vested in Parliament, a Denial of its Right to tax the Colonies was a Declaration of total Independence on Parliament: and the Stamp Act was a Declaration of War against the Colonies, by King, Lords and Commons. As the King had conspired, with his Lords and commons in this treasonable Invasion of the legal Sovereignties of the Colonies, His Majesty was upon their Principles A Rebel; a Traitor; and a declared Enemy: And they had a Right if they pleased, to “cashier him” notwithstanding the musical Insolence of Mr Burke against Dr Price, in the Strictest Sense of the Doctors Expression. Nay they had as clear a Right to hang, draw and quarter him, upon their Principles, as He had, upon his, notwithstanding his Anointment with holy Oil, to practice a simular Inhumanity upon Samuel Adams and John Hancock, for which he has recorded to endless Ages, So ardent a desire.
At this Period Events croud upon my memory in Such numbers, that I can only refer you to the Records and Journals of 1764 and 1765. Massachusetts wrote circular Letters to all the Colonies requesting a general Congress. Ministerial Monkery was practiced in New Hampshire, Virginia North Carolina and Georgia, to prevent those Colonies from Sending Delegates. Nine Colonies only were represented, in the Congress who met on the 7th. of October 1775. While Mr Otis was absent upon this Legation Mr Samuel Adams was chosen by the Town of Boston a Member of the Legislature of the Province. If Otis was Martin Luther, Samuel Adams was John Calvin. If Luther was rough, hasty and loved good Cheer; Calvin was cool abstemious, polished and refined, though more inflexible, uniform and consistent. The People in Boston, New York Philadelphia Charston and every where else arose like a Hurricane and bore down the Stamp Act, the Stamps their Officers and principal Abettors as Nullities.
This open resistance by Force was a virtual Declaration by the People of all the Colonies of their Independance on Parliament and on the Crown too, whenever that Crown Should cease to defend and protect their fundamental Laws and essential Liberties, and especially when it united with Lords and Commons in a plan to destroy them all. For this Resistance was as decided to the Executive as it was to the Legislative Power of Great Britain.
The violent Sensation and the profound Reflections excited by this universal Hostility to the whole Authority of Great Britain Setting at open Defiance all its boasted Power: disseminated the freedom of Inquiry and the Spirit of Investigation into the four Corners of the Colonies. The Principles the Objects and the Ends of Government became the Topicks of discussion in all companies and at the firesides of private Families. Writers on the Laws of Nations were more read and more deffinite notions of our Relation to Great Britain were formed than ever had prevailed. The Opinions of the People were more unanimous at that Epoch than they have ever have been Since. No Party was yet formed against their Country. A great Majority of the partial Friends of Great Britain would acknowledge the Rectitude of the American cause and would vote against the Authority of Parliament. Their last resort was to the omnipotence of Great Britain and the Imbecility of the Colonies. It was a Child of five years old challenging his Father to Single Combat. The Boy was right and the Man wrong arbitrary cruel: but Resistance was vain, and would only provoke the old Gentleman to greater moroseness and more cruel Severity. It has been a question, long since forgotten, Whether, if Great Britain had persevered in Support of the Stamp Act and Sent a military Force of Ships and Troops to inforce its execution; the People of the Colonies would then have resisted? Dr Chauncy and Dr Mayhew in Sermons which they preached and printed, after the Repeal of the Stamp Act, have left to Posterity their explicit opinions upon this question. If my more extensive familiarity with the Sentiments and Feelings of the People in the Eastern, Western and Southern Counties of Massachusetts may apologize for my presumption, I Subscribe without a doubt to the Opinions of Chauncy and Mayhew. What would have been the Consequence of resistance in Arms? Here opens an unbounded field of Speculation. The Condition of Britain, the State of Parties in it, The State of France and Spain, the ungristeled youth of G. 3d the Unpopularity of his Mother and Preceptor would have forced Chatham into Power, and Chatham might have fallen from a more enviable Height than Napoleon has in 1815.
John Adams